United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 9, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-60321
                           Summary Calendar



IOAN DOBRICAN,

                                           Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                           Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                             A75 786 793
                        --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ioan Dobrican has filed a petition for review of a final

order of the Board of Immigration Appeals (“BIA”) affirming the

denial of Dobrican’s motion to reopen his deportation proceeding.

Dobrican was ordered deported in absentia on June 9, 1998, when

he failed to appear for his deportation hearing.    Dobrican argues

that he did not receive notice of the removal hearing.

     We have reviewed the record and the briefs submitted by the

parties and hold that the BIA did not abuse its discretion in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60321
                               -2-

denying the motion to reopen.    See Lara v. Trominski, 216 F.3d

487, 496 (5th Cir. 2000); United States v. Estrada-Trochez, 66

F.3d 733, 735-36 (5th Cir. 1995).   Accordingly, Dobrican’s

petition for review is DENIED.

     PETITION DENIED.